Citation Nr: 1003606	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-18 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including PTSD.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and S.V.T.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from June 16, 
1964 to June 30, 1964 and on active duty from January 1965 to 
January 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

In May 2008, the Veteran and S.V.T. testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In August 2008, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) for additional 
development.  The requested development completed, the matter 
has properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  A psychiatric disorder did not have onset during the 
Veteran's active service, did not manifest until many years 
after his separation from active service, and no current 
psychiatric disorder is related to the Veteran's active 
service.  

2.  The Veteran's alleged in-service stressors have not been 
verified.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  In general, service connection 
requires competent evidence of (1) a current disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a nexus between the claimed inservice disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

This claim includes a claim for service connection for post 
traumatic stress disorder (PTSD).  Establishing service 
connection for PTSD requires (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor. See 38 C.F.R.  
§ 3.304(f).  The diagnosis of PTSD must comply with the 
criteria set forth in the Diagnostic and Statistical Manual 
of Mental Disorders, 4th edition, of the American Psychiatric 
Association (DSM- IV).  Id., see also 38 C.F.R. § 4.125(a) 
(2008).

The Veteran does not allege that he suffers from PTSD as a 
result of combat with the enemy and the record is absent for 
any evidence that the Veteran engaged in combat with the 
enemy.  Therefore, his lay testimony cannot, by itself, 
establish the occurrence of an alleged stressor.  See Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Instead, the record must 
contain corroborative evidence that substantiates or verifies 
the Veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See West v. Brown, 7 Vet. App. 70, 76 
(1994).  The requisite additional evidence may be obtained 
from sources other than the Veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The Veteran alleges that his current psychiatric disorders 
arise from his period of active duty.  He has never contended 
that these disorders are related to his period of active duty 
for training.  Hence, there is no basis to discuss that 
service.  

Service treatment records make no mention of psychiatric 
symptoms.  A December 1966 report of separation medical 
examination indicates that the Veteran had a normal clinical 
psychiatric evaluation.  These records are evidence against 
the Veteran's claim because they tend to show that the 
Veteran had no psychiatric disorder or symptoms of a disorder 
during service.  

The Board has taken into consideration the Veteran's 
explanation that he did not seek treatment during service due 
to his belief that doing so would have placed him in an 
unfavorable light with the military.  Regardless, the normal 
clinical evaluation at separation from service is evidence 
against his claim for the reasons just stated.  

The earliest evidence of psychiatric symptoms or a 
psychiatric disorder is found in treatment records from 
"R.G.", M.D. from June 1991.  Dr. R.G. documented the 
Veteran's report of a panic attack when working near Boston.  
He diagnosed agrophobia.  In June 1993, the Dr. R.G. 
diagnosed cancerphobia when the Veteran reported apprehension 
about developing a malignancy at the time when his mother and 
father-in-law were terminally ill with cancer.  In a 
treatment note from August 1999, Dr. R.G. described the 
Veteran's mental status as dysthymic, depressed and with 
flattened affect.  He assessed chronic depression.  

These reports provide evidence against his claim because, 
although the Veteran was diagnosed with psychiatric disorders 
(other than PTSD) the disorders are linked to specific 
factors other than his service (cancer in his relatives) and 
are not described as having onset or being caused by his 
service.  This tends to show that the Veteran's symptoms are 
related to the events described in the notes and not to 
service, providing important evidence against this claim.

Additionally, the symptoms are first reported decades after 
the Veteran's separation from service and there are no 
reports in the interval between 1966 and 1991.  This is 
evidence that he had no symptoms of a psychiatric disorder 
for many years after service.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints).  

Dr. R.G.'s notes from June 1997 document that the Veteran was 
distraught after being fired from a job at "S" due to 
customer complaints.  These notes indicate that he was being 
treated for his psychiatric symptoms by Dr. "P."  None of 
these records mention the Veteran's military service.  

The Board has reviewed records of the Veteran's disability 
claim with the Social Security Administration (SSA).  The SSA 
found the Veteran to be disabled since 1997.  The basis for 
that finding was that the Veteran suffered from depression 
and hypertension.  There is no mention of the Veteran's 
service.  Therefore these records are not probative as to 
whether the Veteran's service has anything to do with his 
psychiatric disability.  If anything, they provide more 
limited evidence against the claim in that there is no 
reference to problems associated with service.   

There are reports of psychiatric treatment during the years 
1998 to 2000 from Northeast Health Service, signed by Dr. 
"K."  There are also reports of psychiatric treatment from 
"G.G.", M.D. from the years 2000 to 2006.  

Dr. K's notes do not mention the Veteran's service.  Dr. 
G.G.'s notes from March 2000 provide a concise history of the 
Veteran's treatment up to that point.  Dr. G.G. recorded that 
the Veteran had difficulty with grief surrounding his 
mother's death in November 1995 and had "started to feel 
bad" after his brother's death in June 1995.  In either 
April or September 1997 (depending upon whether the 
handwritten month is a "4" or a "9"), the Veteran was 
fired from a job with "S" and sued S arguing that he was 
falsely accused by a customer of taking money.  Dr. G.G. also 
reported that the Veteran had a disability claim with the 
Social Security Administration (SSA) which was dragging on.  
There is no mention of the Veteran's service as related to 
his psychiatric symptoms.  

In a section labeled MILITARY EXPERIENCE Dr. G.G. recorded 
the Veteran's report that he served as a ship's barber aboard 
the U.S.S. Champlain for two years and that he "hated it."  
Importantly, again, while the Veteran indicated he hated 
service, there is nothing to indicate a problem associated 
with service. 

Under a heading for MENTAL STATUS, Dr. G.G. referred to the 
Veteran's court case, a private investigator following the 
Veteran, and that the Veteran was trying to quit smoking.  He 
diagnosed major depression.  

Several entries in Dr. G.G.'s notes from 2001 include the 
Veteran's reports of being dissatisfied with his lawsuit, the 
courts, and his attorney.  A note from early 2002 documents 
his report that the lawsuit was thrown out of court.  An 
August 2004 note includes that the Veteran was having 
"[f]lashbacks of being "screwed" by Navy, [S] etc."  Given 
the context, the Board does not take this reference to 
flashbacks to be anything more than a colloquial reference to 
a similar situation; not the description of a psychiatric 
symptom related to his service.  

A note from September 2005 documents the Veteran's reference 
to his former employer, S, who he had sued, and that he was 
thinking of writing a letter to the judge.  

The first mention of the Veteran's military service as linked 
to his psychiatric symptoms comes not from a clinical 
finding, but rather from the Veteran's self diagnosis.  A 
June 2006 note in Dr.G.G.'s records includes the following 
"?PTSD - served in ship of Viet-N in 66 - "I have 10 of 11 
PTSD symptoms - will apply for VA benefits."  In July 2006, 
the VA received the Veteran's claim for service connection 
for a psychiatric disability.  

More evidence that there is no relationship between his 
psychiatric symptoms and his military service are reports of 
hospitalizations and other treatment.  From September to 
October 2002 the Veteran was hospitalized at the Arbour-
Fuller Hospital.  The hospital summary documents that the 
Veteran talked about the death of his brother and that he was 
obsessed about physical ailments.  There is no mention of his 
military service.  Again, the post-service treatment records 
provide highly probative evidence against this claim. 

The Veteran was seen for evaluation for depression at 
Brockton Hospital in September 2002.  Notes associated with 
this visit include that the Veteran started having problems 
in 1996, was out of work for 2 months in 1997 do to 
depression and had become worse.  There is no mention of his 
military service, providing more evidence against this claim 
it indicates problems that began in 1996.   

November 2002 notes from Lahey Clinic provide a comprehensive 
report of the Veteran's mental health history.  This report 
indicates that the Veteran was first diagnosed with 
depression in 1996.  For a social history, it is stated that 
the Veteran worked for more than 15 years for S., was fired 
after being accused by customer of trying to extort money, 
sued S, and the lawsuit was dismissed.  There is no report of 
his military service.  

These records are evidence against the Veteran's claim 
because these records show that his psychiatric symptoms were 
related to events many years post-service and contain no 
mention of his symptoms being related to his military 
service.  

At the time that the Veteran filed his claim, he identified 
four stressors that he contends gave rise to PTSD and/or 
psychiatric symptoms to include depression:  

First, that while working in the mess hall a fellow 
serviceman pushed his own hand into a meat grinder in an 
effort to get out of the military and "HIS FINGERS AND HAND 
CAME OUT THE OTHER END, GROUND UP."  This he reported as 
occurring aboard the U.S.S. Lake Champlain in June 1965.  

Second, he reported that he was standing lookout, overlooking 
the flight deck as planes returned and that one of the planes 
crashed into the island of the ship after missing the 
arresting gear.  He reported this as occurring in March 1965 
while aboard the U.S.S. Lake Champlain.  

Third, he reported that he was in a storage area when another 
serviceman jumped from a loft head first with his hands tied 
behind his back.  The Veteran stated that he never saw the 
man again.  He reported that this occurred in April 1966 at 
Pax River Maryland.  

Fourth, he reported that he was watching aircraft land and 
saw a plane miss the runway and crash into a hill.  This he 
identified as occurring in June 1966, also at Pax River, 
Maryland.  All dates he indicated were approximate.  

In August 2008, the Board remanded this matter to the RO for 
the RO to obtain a comprehensive statement from the Veteran 
regarding these alleged stressors.  Other than expanding the 
range of dates for each alleged stressor, the Veteran's 
subsequent reports did not add anything of substance that 
could aid VA in researching whether the alleged stressors 
occurred.  

The RO requested information regarding these stressors, 
including deck logs of the U.S.S. Lake Champlain, from the 
National Archives and from the Department of the Navy.  The 
National Archives replied in March 2009 that the deck logs of 
the U.S.S. Lake Champlain were not in the possession of the 
National Archives.  The Department of the Navy Naval History 
and Heritage Command replied in February 2009 that the 
Command did not maintain deck logs for longer than 30 years.  
This Command supplied VA with an aviation historical summary 
of the Lake Champlain from April 1965.  The Command also 
informed VA that the March 1965 Aviation Historical Summary 
for the Lake Champlain was classified and could not be 
released.  The aviation historical summary supplied to VA 
from the Command does not mention any of the events alleged 
by the Veteran.  

The Veteran has submitted copies of the "PLAN OF THE DAY" 
for the U.S. Naval Air Station at Paxtuxent River Maryland 
for several days in 1966.  There are several entries listing 
the Veteran's name in duty section watch bills.  These show 
only that the Veteran had duty at certain times (for example, 
he was the duty driver on May 10, 1966 from 1600 and 2400).  
This is not probative of the occurrence of any of the alleged 
stressors.  He has highlighted an entry in a May 2, 1966 Plan 
of the day which states "Please extend the gratitude of 
Patrol Squadron NINETEEN to your officers and men for their 
floral remembrance of those who perished in our aircraft 
accident."  This entry does not confirm that the Veteran 
observed an aircraft accident or even where the referred to 
aircraft accident occurred.  

The Board does not find this evidence to corroborate any of 
the stressors alleged by the Veteran.  

Also of record is an undated letter from the Veteran's 
spouse, received in September 2006.  She stated that she knew 
the Veteran since prior to his entrance into active service.  
She reported that she corresponded often with the Veteran 
when he was in the Navy.  She also stated that the Veteran 
would tell her things that he told no one else and that he 
told her of numerous incidents that happened while he was 
stationed at Pax River Maryland.  She did not identify the 
incidents.  She stated that as time went on the Veteran 
became much worse.  None of the statements in this letter 
provide corroboration of the stressors alleged by the Veteran 
because none of the incidents are identified.  Nor does the 
letter provide evidence that the Veteran had psychiatric 
symptoms during service or for many years after service.  

In November 2008, the RO received a letter from Dr. G.G., 
dated in June 2008.  Dr. G.G. repeated the Veteran's reports 
of his four stressors and provided a diagnosis of PTSD 
connected to these stressors.  

In this regard, the Board must note that this is not 
corroboration of the occurrence of the alleged stressors 
because Dr. G.G. does not have first hand knowledge of the 
occurrence of the stressors.  His report is merely a 
repetition of the Veteran's report.  

Based on a detailed review of the record at this time, the 
Board finds it highly unlikely that the Veteran's reports of 
a connection between his current psychiatric symptoms and any 
of the events that he has described as occurring service are 
credible, providing more evidence against this claim.  In 
this regard, although he received years of psychiatric 
treatment he never mentioned his service as a source of the 
symptoms until he decided to file a claim with the VA, 
instead citing other stressors with no connection with 
service.   

On a factual basis, the Board finds that it is simply common 
sense that he would have at least mentioned the events of his 
service, or symptoms during service, if he had such symptoms, 
or if events during service had anything to do with his 
psychiatric symptoms prior to filing his claim.  His 
narrative, over time, leads the Board to the conclusion that 
the Veteran is not being honest with examiners regarding how 
the service impacted his emotional state, undermining any 
additional effort that could be made at this time to have the 
Veteran re-examined.  The Board does not consider his 
statements regarding service to be probative of a finding 
that any psychiatric disability is related to his service.  
The Board finds that the Veteran's statements, over time, 
actually provide evidence against this claim, clearly 
indicating a problem that began after service based on 
problems/stressors in the Veteran's life that began after 
service. 

The post-service medical evidence, particularly the medical 
evidence cited above before the Veteran decided to file a 
claim with the VA, provides particularly negative evidence 
against the Veteran's claim, outweighing all evidence that 
supports the position that the Veteran has a problem 
associated with service. 

As explained above, the preponderance of evidence is against 
a grant of service connection for any other psychiatric 
disability.  Hence, the appeal must be denied.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2006 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  An additional post adjudication VCAA 
notice letter was sent to the Veteran in April 2008.  In 
October 2008, the RO sent a letter to the Veteran asking him 
to provide a comprehensive statement as to his alleged 
inservice stressors.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here the only element listed in 38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4) is that the Veteran has a current 
psychiatric disorder.  There is no evidence of a psychiatric 
disorder or a stressor during service.  There is no credible 
evidence that any psychiatric disorder other than PTSD is 
related to the Veteran's service.  His alleged inservice 
stressors have not been verified and, in fact, the Board must 
find that the evidence of record, as a whole, actually 
provides evidence against the Veteran's credibility.  
Therefore, VA has no duty to afford the Veteran a VA 
examination in this case.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records.  Of record are private treatment records from 
"G.G.", M.D., "R.G.", M.D., Dr. "K." of the Northeast 
Health Service, Arbour-Fuller Hospital, Lahey Clinic, and 
Brockton Hospital.  

Regarding stressor verification, it is important to note that 
even if the Board were to remand this case to the RO for an 
additional effort to verify the stressor(s), and even if a 
stressor was confirmed, the Board finds that the Veteran's 
statements regarding how this stressor has impacted him can 
not be believed based on the evidence of record.  Therefore, 
further efforts at stressor verification are not warranted 
because (1) all prior efforts have been unsuccessful and the 
RO has undergone extensive efforts at confirmation, and (2) 
it would not provide a basis to grant, even if a stressor was 
confirmed.  The post-service treatment records in this case 
are found to provide overwhelming evidence against this 
claim, and against any statements the Veteran may now provide 
regarding how he believes his service has caused his current 
problems.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


